Title: From James Madison to Thomas Tunno, 15 December 1806
From: Madison, James
To: Tunno, Thomas



Gentlemen.
Department of State, Decr. 15th. 1806.

In consequence of your letter of the 26th. ult, I enclose an Official certificate, that Mr. Buchanan is the Commercial Agent for the Isles of France & Bourbon, and the documents transmitted in your letter are returned.  The attestation also of the genuineness of his signature not being conformable with usage, Mr. South’s wishes could be no further complied with than the certificate now transmitted imports.  I am &c.

James Madison.

